403 F.2d 1
Ronald L. WAGNER, Appellant,v.UNITED STATES of America, Appellee.
No. 22383.
United States Court of Appeals Ninth Circuit.
October 7, 1968.
Rehearing Denied November 15, 1968.

J. B. Tietz (argued), Los Angeles, Cal., Ralph K. Helge, Pasadena, Cal., and G. Bernhard Fedde, Portland, Or., for appellant.
John S. Obenour (argued), Asst. U. S. Atty., Eugene G. Cushing, U. S. Atty., Tacoma, Wash., for appellee.
Before CHAMBERS and BARNES, Circuit Judges, and KILKENNY, District Judge.
PER CURIAM:


1
Appellant is dissatisfied with his Selective Service classification of 1-A.


2
With one exception, the painstaking and exhaustive decision of the trial judge, D.C., 292 F.Supp. 1 thoroughly analyzes and correctly decides each of the issues argued on appeal. The exception was not raised in the trial court. For that reason, we could brush it aside and refuse to consider inasmuch as we are not convinced that an injustice has been done appellant. Hansberry v. United States, 295 F.2d 800 (9th Cir. 1961); Beadnell v. United States, 303 F.2d 87 (9th Cir. 1962); Gilbert v. United States, 307 F.2d 322 (9th Cir. 1962), cert. denied 372 U.S. 969, 83 S.Ct. 1095, 10 L.Ed.2d 132 (1963).


3
Be that as it may, we have thoroughly examined the Selective Service record and find that appellant's point, first raised in argument, involves a mere clerical error and does not affect the substantial rights of the appellant.


4
Finding no error, we affirm.